Case 5:20-cv-10829-JEL-APP ECF No. 560, PageID.14187 Filed 03/04/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

  JANET MALAM,
                              Petitioner-Plaintiff,
  and

  QAID ALHALMI et al.,
                                                         No. 5:20-cv-10829-JEL-APP
                              Plaintiff-Intervenors,
  - against -
  REBECCA ADDUCCI, et al.,
                            Respondent-Defendants.



                  NOTICE OF WITHDRAWAL OF MOTION
                FOR INCLUSION OF JULIA CAMPOS-ZAPATA


        Plaintiffs hereby withdraw their motion for the inclusion of Ms. Julia

 Campos-Zapata in the Habeas Litigation Group, Dkt. 479. On March 3, 2021,

 Defendants conceded that Ms. Campos-Zapata is a member of the Habeas

 Litigation Group. When reaching out to start the bail application process, however,

 Plaintiffs learned that Ms. Campos-Zapata had been transferred from Calhoun

 County Detention Facility (“Calhoun”) to Adams County Detention Center in

 Colorado. Because Ms. Campos-Zapata has been conceded to be high-risk and is

 not at Calhoun, her motion for inclusion is moot.
Case 5:20-cv-10829-JEL-APP ECF No. 560, PageID.14188 Filed 03/04/21 Page 2 of 4




 Dated: March 4, 2021

 Respectfully submitted,

 /s/ Miriam J. Aukerman
 Miriam J. Aukerman (P63165)           Anand V. Balakrishnan
 Rohit Rajan                           Michael K.T. Tan
 American Civil Liberties Union        Omar C. Jadwat*
   Fund of Michigan                    ACLU Foundation Immigrants’
 1514 Wealthy Street SE, Suite 260      Rights Project
 Grand Rapids, MI 49506                125 Broad Street, 18th Floor
 Telephone: (616) 301-0930             New York, NY 10004
 maukerman@aclumich.org                Telephone: (212) 549-2660
                                       abalakrishnan@aclu.org
 Daniel S. Korobkin (P72842)           mtan@aclu.org
 Monica C. Andrade (P81921)            ojadwat@aclu.org
 American Civil Liberties Union
  Fund of Michigan                     My Khanh Ngo
 2966 Woodward Avenue                  ACLU Foundation Immigrants’
 Detroit, MI 48201                      Rights Project
 Telephone: (313) 578-6824             39 Drumm Street
 dkorobkin@aclumich.org                San Francisco, CA 94111
 mandrade@aclumich.org                 Telephone: (415) 343-0770
                                       mngo@aclu.org
 David C. Fathi
 Eunice H. Cho
 American Civil Liberties Union
  Foundation, National Prison
  Project
 915 15th Street NW, 7th Floor
 Washington, D.C. 20005
 Telephone: (202) 548-6616
 dfathi@aclu.org
 echo@aclu.org




                                       2
Case 5:20-cv-10829-JEL-APP ECF No. 560, PageID.14189 Filed 03/04/21 Page 3 of 4




 PAUL, WEISS, RIFKIND, WHARTON
  & GARRISON LLP

 /s/ Jeannie S. Rhee
 Jeannie S. Rhee
 Mark F. Mendelsohn
 Rachel M. Fiorill
 Peter E. Jaffe
 Darren S. Gardner
 2001 K Street NW
 Washington, D.C. 20006-1047
 Telephone: (202) 223-7300
 Facsimile: (202) 223-7420
 jrhee@paulweiss.com
 mmendelsohn@paulweiss.com
 rfiorill@paulweiss.com
 pjaffe@paulweiss.com
 dgardner@paulweiss.com

 Jonathan M. Silberstein-Loeb
 Oleg M. Shik
 Katharine W. Gadsden
 1285 Avenue of the Americas
 New York, NY 10019-6064
 Telephone: (212) 373-3000
 Facsimile: (212) 757-3990
 jsilberstein-loeb@paulweiss.com
 oshik@paulweiss.com
 kgadsden@paulweiss.com

 Attorneys for Plaintiffs

 *Application for admission forthcoming




                                          3
Case 5:20-cv-10829-JEL-APP ECF No. 560, PageID.14190 Filed 03/04/21 Page 4 of 4




                          CERTIFICATE OF SERVICE
          I, Jeannie S. Rhee, certify that on March 4, 2021, I caused a true and

    correct copy of the foregoing document to be filed and served electronically

    via the ECF system. Notice of this filing will be sent by email to all parties

    by operation of the Court’s electronic filing system.

                                            Respectfully submitted,


                                            /s/ Jeannie S. Rhee
